Citation Nr: 0630137	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 RO rating 
decision, which denied the veteran's claim of entitlement to 
service connection for PTSD.

The Board also notes that the veteran has raised the issue of 
service connection for a respiratory disorder, claimed as due 
to exposure to herbicides (see veteran's October 2004 
statement).  As this issue has not been developed or 
adjudicated by the RO, it is referred to the RO for further 
appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to ensure that the veteran has been afforded due process 
in regard to claim development.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  A preliminary review of the record 
indicates that while the RO requested the veteran in October 
2001 to complete and submit a PTSD questionnaire, it has not 
sent the veteran any VCAA notice relevant to his claim for 
service connection for PTSD.  Thus, this due process 
deficiency should be addressed on remand.  

It is further observed that the RO has not made any attempt 
at corroborating the veteran's alleged stressors with the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
formerly the U.S. Armed Services Center for Unit Records 
Research (CURR), or any other agency.  As noted by the RO in 
the supplemental statement of the case issued to the veteran 
in November 2004, JSRRC will not attempt to verify claimed 
stressors without knowing the approximate date of the 
incident and more specific information about any casualties.  
Thus, the RO should ensure that the VCAA notice informs the 
veteran of what information is required in order that it may 
conduct meaningful research in corroborating all claimed 
stressors.  Then, the RO should attempt to corroborate the 
veteran's stressors with the information that is of record.  

In the event stressor verification is deemed obtained, the 
Board finds that a VA examination in connection with the 
veteran's PTSD claim is in order.  He has not as yet been 
afforded an examination.  Such examination should 
specifically identify the stressors supporting a diagnosis of 
PTSD, if any.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
relevant to the claim of entitlement to 
service connection for PTSD.  This notice 
should include advising the veteran as to 
what information and evidence that is 
necessary to substantiate his claim; what 
specific evidence and information, if 
any, he is responsible for providing to 
VA; what evidence VA will obtain on his 
behalf; and to submit any evidence in his 
possession relevant to his claim.  The 
VCAA notice should inform the veteran of 
what specific information or evidence is 
needed in order that the RO may conduct 
meaningful research to corroborate all 
alleged stressors.  The RO should then 
ensure that it has assisted the veteran 
by obtaining any identified evidence to 
substantiate his claim.  

2.  The RO should send a report of all 
statements pertaining to stressful events 
provided by the veteran in support of his 
claim and all associated documents to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), located at 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia  
22315-3802, or other appropriate agency.  
JSRRC, or other appropriate agency, should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.  A response, negative 
or positive, should be associated with the 
claims file.  The RO should, as indicated, 
undertake follow-up through appropriate 
channels to obtain verification of the 
veteran's claimed stressors.

3.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.

4.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  The RO must 
specify for the VA examiner the stressors 
it has determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
specifically confirm or refute whether the 
veteran meets the diagnostic criteria for 
a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A 
complete rationale for any opinion 
expressed must be provided.

5.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
PTSD, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


